Exhibit 10.10 March 15, 2010 MISCOR GROUP, LTD. LMC TRANSPORT, LLC 1125 S. Walnut 2060 Lakeville Road South Bend, Indiana46619 Avon, New York 14414 Attention: Jay Lewis Gentlemen: MISCOR Group, Ltd., an Indiana corporation (“MISCOR”), Magnetech Industrial Services, Inc. (“MIS”), an Indiana corporation, HK Engine Components, LLC, an Indiana limited liability company (“HK”), and American Motive Power, Inc., a Nevada corporation (“AMP” and together with MISCOR, MIS and HK collectively, the “Borrowers”), and Wells Fargo Bank, National Association (the “Lender”), are parties to that certain Credit and Security Agreement dated as of January 14, 2008, as amended (the “Credit Agreement”).Capitalized terms used herein shall have the meaning assigned to such terms in the Credit Agreement. The Borrowers have advised the Lender that they intend to sell the capital stock of AMP (the “AMP Sale”) in accordance with the terms of that certain AMP Stock Purchase Agreement dated March 8, 2010, between LMC Transport, LLC (“Purchaser”) and MISCOR (the “AMP SPA”).In connection with the AMP Sale, the Borrowers have requested the Lender’s consent to such sale and a release of all of the Lender’s security interests in and other liens on or interests in (collectively, the “Liens”) the assets of AMP (the “Released Borrower”), as well as the capital stock of AMP and any and all rights pursuant to such stock (the “Specified Assets”). Subject to the terms and conditions of this letter, the Lender hereby consents to the AMP Sale pursuant to the terms of the AMP SPA, and hereby agrees that, upon Lender’s receipt of a fully executed copy of the AMP SPA and evidence, satisfactory to the Lender, of Purchaser’s compliance with Article VII (Deliveries By Purchaser At Closing) of the AMP SPA (i) the Released Borrower shall be released from all further obligations to the Lender, (ii) the Lender shall release, terminate and satisfy its Liens in the Specified Assets, and execute and deliver to or at the direction of the Borrowers such releases, termination statements or directions to terminate as the Borrowers may reasonably request, which must be prepared and filed by the Borrowers at the Borrowers’ sole cost and expense, and (iii) the Lender shall file the UCC termination and amendment in the forms attached hereto at Exhibit A.The Released Borrower hereby acknowledges that the Lender shall have no further commitments or other obligations to make any loans or other financial accommodations to or at the request of the Released Borrower or based upon the assets of the Released Borrower. MISCOR Group, Ltd.
